
	
		II
		110th CONGRESS
		1st Session
		S. 507
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mr. Conrad (for himself,
			 Ms. Collins, Ms. Cantwell, and Mr.
			 Durbin) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide for reimbursement of certified midwife services and to provide
		  for more equitable reimbursement rates for certified nurse-midwife
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Midwifery Care Access and
			 Reimbursement Equity Act of 2007.
		2.FindingsCongress finds the following:
			(1)The Medicare program reimburses certified
			 nurse-midwives for primary care services, as authorized by State law.
			(2)Since 1988, Congress has authorized
			 reimbursement under the Medicare program to certified nurse-midwives for the
			 provision of maternity-related services to Medicare-eligible women with
			 disabilities who are of childbearing age.
			(3)Since 1993, Congress authorized
			 reimbursements under the Medicare program to certified nurse-midwives to also
			 provide additional services outside the maternity cycle.
			(4)In its June 2002 report to Congress, the
			 Medicare Payment Advisory Commission (MedPAC) unanimously recommended that the
			 percentage of part B reimbursement for certified nurse-midwife services to be
			 increased by Congress. MedPAC also highlighted the high quality of care
			 provided by certified nurse-midwives.
			(5)Certified nurse-midwives and certified
			 midwives are highly educated health professionals. To practice in the United
			 States as either a certified nurse-midwife or a certified midwife, an
			 individual must complete a post-baccalaureate educational program and State
			 licensure as well as pass a national certification examination.
			(6)While most State Medicaid programs
			 reimburse certified nurse-midwives and other obstetrical and gynecological
			 providers at the same payment rate, the Medicare program reimburses such
			 midwives at a payment rate that is 35 percent lower than such other
			 providers.
			(7)This disparity is a barrier to women’s
			 access to obstetrical and gynecological providers of their choice within the
			 Medicare program.
			(8)Health disparities in the United States
			 continue to be a critical problem. Midwives have historically cared for those
			 populations most at risk for health disparities in areas of high infant
			 mortality, preterm birth, low birth weight, sudden infant death syndrome,
			 maternal mortality, breast and cervical cancer, and HIV/AIDS infection among
			 women.
			(9)Providing more equitable reimbursement for
			 the high quality primary care services of certified nurse-midwives and
			 certified midwives will aid in ensuring their services are available to women
			 in need.
			3.Medicare payment for certified
			 nurse-midwife and midwife services
			(a)Certified Midwife, Certified Midwife
			 Services Defined(1)Section 1861(gg) of the
			 Social Security Act (42 U.S.C.
			 1395x(gg)) is amended by adding at the end the following new paragraphs:
					
						(3)The term certified midwife
				services means such services furnished by a certified midwife (as
				defined in paragraph (4)) and such services and supplies furnished as an
				incident to the certified midwife’s service which the certified midwife is
				legally authorized to perform under State law (or the State regulatory
				mechanism provided by State law) as would otherwise be payable under this title
				if furnished by a physician or as an incident to a physician’s service.
						(4)The term certified midwife
				means an individual who has successfully completed a bachelor’s degree from an
				accredited educational institution and a program of study and clinical
				experience meeting guidelines prescribed by the Secretary, or has been
				certified by an organization recognized by the
				Secretary.
						.
				(2)The heading in section 1861(gg) of the
			 Social Security Act (42 U.S.C.
			 1395x(gg)) is amended to read as follows:
					
						Certified nurse-midwife services; certified midwife
		  services
						.
				(b)Certified Midwife Service Benefit
				(1)Medical and other servicesSection 1861(s)(2)(L) of the
			 Social Security Act (42 U.S.C.
			 1395x(s)(2)(L)) is amended by inserting and certified midwife
			 services before the semicolon.
				(2)Permitting hospitals to provide for
			 patients receiving certified nurse-midwife services or certified midwife
			 services to be under the care of a certified nurse-midwife or certified
			 midwifeSection 1861(e)(4) of
			 the Social Security Act (42 U.S.C.
			 1395x(e)(4)) is amended—
					(A)by inserting (i) after
			 except that; and
					(B)by inserting before the semicolon the
			 following: and (ii) a patient receiving certified nurse-midwife services
			 or certified midwife services (as defined in paragraphs (1) and (3),
			 respectively, of subsection (gg)) may be under the care of a certified
			 nurse-midwife or certified midwife with respect to such services to the extent
			 permitted under State law.
					(3)Benefit under part BSection 1832(a)(2)(B)(iii) of the
			 Social Security Act (42 U.S.C.
			 1395k(a)(2)(B)(iii)) is amended by inserting certified midwife
			 services, after certified nurse-midwife
			 services,.
				(4)Amount of paymentSection 1833(a)(1)(K) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)(K)) is amended—
					(A)by inserting and certified midwife
			 services after certified nurse-midwife services;
			 and
					(B)by striking 65 percent and
			 inserting 100 percent each place it appears.
					4.Interim, final regulationsIn order to carry out the amendments made by
			 this Act in a timely manner, not later than 6 months after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall
			 promulgate regulations, that take effect on an interim basis, after notice and
			 pending opportunity for public comment.
		
